

Exhibit 10.8


AMENDMENT NO. 1 TO FOREIGN GUARANTORS AGREEMENT
This AMENDMENT NO. 1 TO FOREIGN GUARANTORS AGREEMENT, dated as of September 22,
2017 (this “Amendment”), is by and among Toys “R” Us, Inc., a Delaware
corporation (the “Company”), TRU Taj LLC, a Delaware limited liability company
(“TRU LLC”) and TRU Taj Finance, Inc., a Delaware corporation (“TRU Finance” and
together with TRU LLC, the “Issuers”), the undersigned guarantors (the
“Guarantors” and together with the Company and the Issuers, the “Obligors”), and
the undersigned Requisite Supporting Holders (as defined in the Original
Agreement, as described below) of the 12% Senior Secured Notes due 2021 (the
“Notes”) amends that certain Foreign Guarantors Agreement (the “Original
Agreement”), dated as of September 18, 2017 by and among the Obligors and the
Supporting Holders. Capitalized terms not otherwise defined in this Amendment
shall have the meanings assigned thereto in the Original Agreement.
WHEREAS, the parties hereto desire to amend the Original Agreement and
acknowledge certain matters, in each case, as provided herein; and
WHEREAS, Section 7.11 of the Original Agreement provides that the Original
Agreement may be amended or modified in writing by the Obligors and the
Requisite Supporting Holders.
NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and in the Original Agreement, the parties hereto agree to amend
the Original Agreement as follows:
AMENDMENT
1.Amendments.
(a)    Preamble. The fifth WHEREAS clause in the preamble is hereby deleted in
its entirety and replaced with the following:
“WHEREAS, (i) the commencement of the Chapter 11 Cases by the Debtors and the
acceleration of certain other outstanding indebtedness of the Debtors as a
result of commencement of the Chapter 11 Cases would result in an Event of
Default under Section 6.01(a) of the Indenture, (ii) the borrowings and other
terms of the DIP Facilities that are not otherwise permitted under the terms of
the Note Documents would cause a Default under the Indenture (which would result
in an Event of Default if such Default continued for 60 days after receipt of
written notice thereof given by the Trustee or Holders of not less than 30% in
principal amount of the Notes ) and (iii) the failure by the Company to comply
with Section 4.03 of the Indenture with respect to the filing of its Quarterly
Report on Form 10-Q for the three-month period ending July 29, 2017 and certain
Current Reports on Form 8-K regarding certain actions taken in connection with
the Chapter 11 Cases




--------------------------------------------------------------------------------




and holding a quarterly conference call to discuss the financial results of the
Company with the Holders has caused a Default under the Indenture (which would
result in an Event of Default if such Defaults continued for 120 days after
receipt of written notice thereof given by the Trustee or the Holders of not
less than 30% in principal amount of the Notes)(any such Default or Event of
Default resulting from the commencement of the Chapter 11 Cases or from the DIP
Facilities or from the failure to comply with Section 4.03 of the Indenture as
outlined above being collectively referred to herein as the “Specified
Defaults”);”
(b)    Amendment to Section 1.01. Section 1.01 of the Original Agreement is
hereby amended by inserting the following new clause (g) at the end of the
Section:
“(g) The Obligors and the Supporting Holders hereby acknowledge that the Waiver
(as defined below) provided by the Supporting Holders under this Agreement is a
waiver made with the consent of the Holders pursuant to Section 9.02 of the
Indenture and shall be effective immediately upon the Agreement Effective Date
(as defined below). The Obligors and the Supporting Holders further acknowledge
that upon the Agreement Effective Date the Waiver will become irrevocable and
will thereafter bind every Holder even if notation of the consent is not made on
any Note in accordance with Section 9.04 of the Indenture.”
(c)    Amendment to Section 2.01. Section 2.01 of the Original Agreement is
hereby amended by inserting the words “on behalf of all Holders, pursuant to
Section 6.04 of the Indenture,” after the two instances of the word “waive” in
such Section 2.01.
(d)    Amendment to Section 3.01(b). Section 3.01(b) of the Original Agreement
is hereby deleted and replaced in its entirety with the following:
“(b) the Debtors fail to move to assume the Intellectual Property Licenses (as
defined below) in their current form by no later than twenty-one (21) calendar
days after the Petition Date or fail to prosecute diligently such motion;”
2.References. All references to the Original Agreement in any document,
instrument, agreement, or writing delivered pursuant to the Original Agreement
(as amended hereby) shall hereafter be deemed to refer to the Original Agreement
as amended hereby.
3.Ratification. Except as modified and amended hereby, the Original Agreement
shall continue in full force and effect and the parties hereto ratify and
confirm the Original Agreement as modified and amended hereby.
4.Representations and Warranties. Each Obligor represents and warrants as of the
date hereof to each Supporting Holder as follows:
(a)    such party is duly organized, validly existing and is not in violation in
any respect of any term of its charter, bylaws or other constitutive documents,
and the execution,




--------------------------------------------------------------------------------




delivery and performance of this Amendment is within such party’s power and have
been duly authorized by all necessary action;
(b)    this Amendment constitutes a valid and legally binding agreement,
enforceable against such party in accordance with its terms;
(c)    no consent or authorization of, filing with, notice to or other act by or
in respect of, any governmental or regulatory authority or any other person is
required in connection with such party’s entry into, and performance of, this
Amendment, except for consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect or which are immaterial
in nature; and the entry into and performance of this Amendment by such party
does and will not conflict with, or result in the default under, any material
agreement or document of such party, its constituent documents or any applicable
law, regulation or court order, consent or ruling; and
(d)    as of the date hereof and after giving effect to this Amendment, other
than the occurrence of the Specified Defaults (as defined in the Original
Agreement), no Default or Event of Default has occurred and is continuing, that
would constitute a Default or an Event of Default under the Indenture or any
other Notes Documents.
5.Miscellaneous Provisions. The provisions of Section VII of the Original
Agreement are incorporated herein by this reference as if set out fully herein
and shall apply in all respects to this Amendment.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


TOYS “R” US, INC.
By:
/s/ Matthew Finigan    

Name: Matthew Finigan    
Title: Vice President - Treasurer    
TRU TAJ LLC
By:
/s/ Matthew Finigan    

Name: Matthew Finigan    
Title: Vice President - Treasurer    
TRU TAJ FINANCE, INC.
By:
/s/ Matthew Finigan    





--------------------------------------------------------------------------------




Name: Matthew Finigan    
Title: Vice President - Treasurer    
TRU TAJ (EUROPE) HOLDINGS, LLC
By:
/s/ Matthew Finigan    

Name: Matthew Finigan    
Title: Vice President - Treasurer    
TRU (HOLDINGS) LIMITED
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    






TRU EUROPE LIMITED
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TRU (UK) H7 LIMITED
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TOYS “R” US (UK) LIMITED
By:
/s/ Robert Zarra    





--------------------------------------------------------------------------------




Name: Robert Zarra    
Title: Director    
TOYS “R” US HOLDINGS LIMITED
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TRU (BVI) FINANCE II, LTD.
By:
/s/ Matthew Finigan    

Name: Matthew Finigan    
Title: Director    
By:
/s/ Charles Knight    

Name: Charles Knight    
Title: Director    


TOYS “R” US FINANCIAL SERVICES LIMITED (UK)
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    


TRU (UK) H6, LLC
By:
/s/ Matthew Finigan    

Name: Matthew Finigan    
Title: Vice President - Treasurer    
TRU (UK) H4 Limited




--------------------------------------------------------------------------------




By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TOYS “R” US LIMITED
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TOYS “R” US PROPERTIES LIMITED
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TRU (UK) H8 LIMITED
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TOYS “R” US GMBH
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    


TRU GLOBAL IMPORTS B.V.
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
By:
/s/ Charles Knight    





--------------------------------------------------------------------------------




Name: Charles Knight    
Title: Director    
TRU AUSTRALIA HOLDINGS, LLC
By:
/s/ Matthew Finigan    

Name: Matthew Finigan    
Title: Vice President - Treasurer    
TOYS “R” US (AUSTRALIA) PTY LTD
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
BABIES “R” US (AUSTRALIA) PTY LTD
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TOYS “R” US, EUROPE, LLC
By:
/s/ Charles Knight    

Name: Charles Knight    
Title: Senior Vice President - Corporate Controller    
TRU TAJ HOLDINGS 1, LLC
By:
/s/ Charles Knight    

Name: Charles Knight    
Title: Senior Vice President - Corporate Controller    


TRU TAJ HOLDINGS 2 LIMITED




--------------------------------------------------------------------------------




By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TRU TAJ HOLDINGS 3, LLC
By:
/s/ Charles Knight    

Name: Charles Knight    
Title: Senior Vice President - Corporate Controller    
TRU ASIA, LLC
By:
/s/ Charles Knight    

Name: Charles Knight     
Title: Senior Vice President - Corporate Controller    
TRU IBERIA HOLDINGS 1, S.L.U
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
TRU IBERIA HOLDINGS 2, S.L.U.
By:
/s/ Robert Zarra    

Name: Robert Zarra    
Title: Director    
GEOFFREY, LLC
By:
/s/ James Young    

Name: James Young    
Title: Vice President - Corporate Counsel    
GEOFFREY INTERNATIONAL, LLC
By:
/s/ James Young    





--------------------------------------------------------------------------------




Name: James Young    
Title: Vice President - Corporate Counsel    
SIGNATURE PAGES OF CONSENTING NOTEHOLDERS ON FILE WITH THE REGISTRANT


